 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

JOSEPH GUGLIELMO,
on behalf of himself and all others similarly situated, :
Plaintiff, ORDER
ragainst- : 20 Civ. 00607 (GBD)
GLOBE LIFE INC., :
Defendant. :
eee ee ee ee eee eect eres rere x

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within sixty (60)
days of this Order.

All conferences previously scheduled are adjourned sine die.

 

Dated: April 1, 2020
New York, New York

SOORDERED. “PR O¢

2020
29a 9 B Doral

RGE\B. DANIELS
ted States District Judge

 
